A motion was made in each of the above cases to dismiss the appeal upon the ground that the notice of appeal was not filed within the time required by law, and upon the further ground that no steps have been *Page 602 
taken toward the preparation and filing of a transcript or a bill of exceptions.
[1] It appears in each case, by affidavit, that an order denying a motion for a new trial was entered on September 23, 1932; that notice of the entry of said order was mailed on October 19, 1932, at El Centro, California, directed to the attorneys for the plaintiff and appellant at their office in Los Angeles, California; and that notice of appeal was filed by the plaintiff on November 28, 1932. It thus appears that notice of appeal was filed too late (sec. 939, Code Civ. Proc.; Lawson v.Guild, 215 Cal. 378 [10 P.2d 459]).
[2] It further appears in each of these appeals, by certificate of the county clerk, that notice of appeal was filed on November 28, 1932; that no request to the clerk to prepare a transcript has been filed; that no bill of exceptions has been settled or filed; that no proceeding looking toward the preparation of a bill of exceptions or of a transcript is now pending in the trial court; that no such proceeding has ever been instituted; and that the time within which a record might be prepared under either method has expired. These facts require the granting of the respective motions (Steffey v. StandardStations, Inc., et al., 131 Cal.App. 202 [20 P.2d 971]).
In each of the cases named above, the appeal is dismissed.
Marks, J., and Jennings, J., concurred.